Citation Nr: 1018537	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the 
Army National Guard from August 2001 to November 2001 and 
from June 2004 to November 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a left shoulder 
disability, hypertension, and tinnitus.

The Veteran had also initiated appeals of the denials of 
service connection for hypertension and tinnitus.  A February 
2008 rating decision granted service connection for 
hypertension and a February 2009 rating decision granted 
service connection for tinnitus.  Consequently, those matters 
are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

The Veteran alleges he injured his left shoulder as a result 
of lifting and loading artillery rounds repeatedly throughout 
his deployment to Iraq from June 2004 to October 2005, and 
that he has suffered from chronic left shoulder pain ever 
since.  His service personnel records show he served 
primarily as a cannon crew member, and that he received a 
Combat Action Badge for combat action in February 2005.

The Veteran's service treatment records (STRs) show he 
complained of left shoulder pain in November 2005.  It was 
noted that he had sustained several back injuries while in 
Iraq, and after a physical examination in which the Veteran 
exhibited full ranges of motion in the neck and shoulders 
with pain and tenderness at the extremes, thoracic back 
strain was diagnosed.  [The Veteran has been granted service 
connection for a thoracolumbar muscle strain with episodic 
spasm.]

The Veteran has also submitted a copy of a memorandum from 
P.C., a certified physicians assistant, to the Commander of 
the 1/148 Field Artillery, 116th Brigade Combat Team executed 
in April 2007 (almost two years after the Veteran's release 
from active duty).  P.C. states he was deployed with the 
Veteran and "provided limited care for [him]" when he 
"presented to the battalion aid station [in Iraq] with 
gradual onset left shoulder pain in MAY 2005."  In 
conjunction with this memorandum, P.C. completed a new DA 
Form 2173, Statement of Medical Examination and Duty Status, 
regarding the left shoulder injury.

Postservice treatment records include a private treatment 
record from Cox Chiropractic showing that in February 2006, 
the Veteran complained of pain in his upper back, left 
shoulder, and neck with headaches and pain in the base of his 
skull.  It was noted that he had recently returned from Iraq, 
and that these problems had been bothering him for a while 
though he did not know what started them.  On physical 
examination, his range of motion was restricted on right 
rotation because of pain in the left trapezius, and there was 
tenderness in the thoracic para-vertebrals, posterior 
cervical muscles, and trapezius muscles bilaterally.  No 
diagnoses were given, but the Veteran indicated he felt 
better after some adjustments were made.

VA outpatient treatment records show multiple complaints of 
pain in between the Veteran's shoulder blades; these 
complaints were generally voiced alongside his complaints of 
upper back pain.  In April 2007, he complained of worsening 
back and left shoulder pain; rule out rotator cuff disease 
was assessed.  A July 2007 MRI of the upper extremities 
revealed focal posterior glenolabral separation, chronic in 
nature with a small posterior palabral cyst, and mild 
osteoarthritis of the acromioclavicular joint.

A September 2009 private treatment record from Dr. J.L. shows 
complaints of left shoulder pain and weakness.  The Veteran 
reported it began four and a half years ago, and that the 
problem started when he was lifting weights.  Strain of 
superior glenoid labrum lesion and left shoulder 
posterosuperior labral tear were diagnosed.

The Veteran has not been afforded a VA compensation and 
pension examination for his left shoulder disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, STRs show the Veteran complained of 
left shoulder pain in November 2005.  The VA and private 
diagnoses noted above are sufficient to establish current 
disability.

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
left shoulder pain, since the symptom is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As the record contains medical evidence of a current 
left shoulder disability, a complaint of left shoulder pain 
in service, and credible lay statements that the Veteran has 
experienced left shoulder pain since his discharge from 
service, the "low threshold" standard of McLendon is met 
and an examination for a medical advisory opinion is 
indicated.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his current left 
shoulder disability.  The examiner should 
obtain a complete, pertinent history from 
the Veteran, review his claims file, and:

(a) Identify (by medical diagnosis) any 
(and each) of the Veteran's current left 
shoulder disabilities, and

(b) For each chronic left shoulder 
disability diagnosed provide an opinion as 
to whether such is at least as likely as 
not (50% or better probability) related to 
the Veteran's service, to include the 
complaints noted therein, or was caused or 
aggravated by his service-connected 
thoracolumbar disability.  

The examiner must explain the rationale 
for all opinions.  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

